Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Joshua S. Dean on January 20, 2022.
The amended application filed December 30, 2021 has been further amended to distinguish Claim 4 from known prior art in the following manner:

4. (Currently Amended)	A lever-type connector comprising:
a mating housing having a cam boss;
a housing that is fitted into and removed from the mating housing; and
a lever that is rotatably supported by the housing via a support shaft, has a cam groove engaging with the cam boss, and is rotated from a temporary locking position to cause the cam groove to engage with the cam boss, thus moving the mating housing toward the housing and fitting the mating housing and the housing to each other, wherein
the lever includes a temporary locking arm portion that has a temporary locking portion and is elastically deformable and configured to apply a force inward towards a center of the housing,
the housing includes a temporarily locked portion that is temporarily locked to and unlocked from the temporary locking portion of the temporary locking arm portion,
the mating housing includes a release rib portion that releases a temporary locking state of the temporary locking portion of the temporary locking arm portion and the temporarily locked portion of the housing, and
the cam groove of the lever includes a boss pick-up portion and a boss holding portion that engage with the cam boss,

the boss holding portion is configured to hold the cam boss in a state where the mating housing and the housing are temporarily set, 
wherein the cam groove of the lever includes a boss receiving portion that receives the cam boss when the temporary locking state of the temporary locking portion of the temporary locking arm portion and the temporarily locked portion of the housing is released in a state where the mating housing and the housing are temporarily set, and
wherein the temporary locking arm portion is further configured to apply a force inward towards the center of the housing along a track of the mating housing.

Reasons for Allowance
Claims 1, 3 and 4 are allowed.
Regarding claim 1; allowability resides, at least in part, with the prior art not showing or fairly teaching a lever-type connector comprising a lever, rotatably supported on a housing,  the lever has a cam groove where at an opening thereof a tip end of a boss holding portion faces a step of a boss pick-up portion in the cam groove which engages with a cam boss on a mating housing in conjunction with ALL the remaining limitations within claim 1.

Regarding claim 4; allowability resides, at least in part, with the prior art not showing or fairly teaching a lever-type connector comprising a lever, rotatably supported on a housing,  the lever includes a temporary locking arm portion that is configured to apply a force inward towards the center of the housing along a track on the mating housing in conjunction with ALL the remaining limitations within claim 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    
The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833